370 F.2d 979
Dendy Robert SLIGH, Appellant,v.COLUMBIA, NEWBERRY AND LAURENS RAILROAD COMPANY, Appellee.
No. 10651.
United States Court of Appeals Fourth Circuit.
Argued Dec. 7, 1966.Decided Dec. 23, 1966.

J. Wesley Drawdy, Columbia, S.C., for appellant.
H. Simmons Tate, Jr., Columbia, S.C.  (W. C. Boyd and Boyd, Bruton, Knowlton & Tate, Columbia, S.C., on the brief) for appellee.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Suing under the Federal Employers Liability Act, 45 U.S.C. 51 et seq., Dendy Robert Sligh asked damages from the Columbia, Newberry and Laurens Railroad Company, for injuries he suffered because of the railroad's alleged negligence.  The fault charged was the railroad's failure to provide sufficient employees for the job when they were required to raise and move a motor car from the rails.  Further neglect, the plaintiff declared, was found in the railroad's inadequate maintenance of the track bed which denied the plaintiff-employee a secure footing in this work.  In these circumstances the weight of the car, Sligh charges, overburdened the employees engaged in the movement, causing him severe and permanent back injuries.


2
The parties stipulated for a trial without a jury, and the District Judge on conflicting evidence found no negligence on the part of the railroad which 'played some part in producing an injury to the plaintiff'.  Judgment for the defendant followed.


3
From our examination of the record, on Sligh's appeal, we cannot say that these fact findings were 'clearly erroneous', F.R.Civ.P. 52(a); nor do we observe error of law in the trial.  The judgment of dismissal must stand.


4
Affirmed.